Title: To Thomas Jefferson from William Blount, 23 April 1792
From: Blount, William
To: Jefferson, Thomas


          
            Sir
            Knoxville April 23d. 1792.
          
          Shortly after my arrival in this country, in the autumn of the year 1790, I saw a grant authenticated in due form by the Governor and Secretary of North Carolina for a piece of land laying south of french broad, and understood that it was in contemplation of several people to lay a large number of Armstrong’s warrants, commonly called supernumerary, on the lands on that side of the river, founding their rights for so doing, on the latter part of the second condition of the act of cession. The grant I saw appeared not to be so well described as to authorize a belief that the Governor and Secretary of North Carolina knew where it lay. Hence I presume they had been imposed on, and gave them information of what was in contemplation. They both acknowledged the receipt of my letters and assured me no more grants should pass for lands on that side of the river, and this had the effect to stop I believe even attempts to obtain any, until since the ratification of the treaty of Holston. But since that period, that is about the sitting of the last general Assembly of that State, a number have issued, described as laying on the south of french broad, by which it is evident there was no deception in obtaining them.—I have the honor to be with great respect & esteem Your most obedient Humble servant,
          
            Wm. Blount.
          
         